DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 8-17 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-6 and 8-17 are allowed because none of the prior art of record 
discloses or suggests a set of at least one fixed-frequency AC voltage generator and a set of at least one variable-frequency AC voltage generator, a DC distribution network supplying the variable-frequency loads by inverter stages, a first set of connected rectifier stages connected between the fixed-frequency AC voltage generators and the DC distribution network, and a second set of rectifier stages connected between the AC voltage variable-frequency generators and the DC distribution network, wherein the first set of rectifier stages comprises bidirectional rectifiers capable of providing a bidirectional power transfer and a protection circuit against fault currents connected between the bidirectional rectifiers and the DC distribution network, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, page 6, filed December 22, 2020, with respect to the rejections of claims 16-17 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 16-17 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HAL KAPLAN/Primary Examiner, Art Unit 2836